Citation Nr: 1760798	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  16-24 943A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a low back disability, diagnosed as lumbar spine degenerative disc disease.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel

INTRODUCTION

The Veteran served in the Connecticut National Guard with active duty in the United States Army from September 1950 to September 1951.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.   The Veteran presented sworn testimony at a hearing before the undersigned in September 2017.   

Although the issue certified to the Board was whether new and material evidence has been submitted to reopen a previously denied low back claim, the Board notes that none of the prior rating decisions addressing the Veteran's low back claim became final because he submitted additional evidence and continuously disagreed with the denial of service connection by asking for "reconsideration."  See 38 C.F.R. § 3.156(b), 38 C.F.R. § 20.201 (2013) (defining a Notice of Disagreement as a written communication from a claimant or representative expressing dissatisfaction or disagreement with an adjudicative determination of an AOJ and a desire to contest the result).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's low back disability had its onset during a period of active duty.


CONCLUSION OF LAW

The criteria to establish service connection for a low back disability have been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board finds that service connection for a low back disability, diagnosed as lumbar spine degenerative disc disease, is warranted.  The Veteran has a diagnosis of lumbar spine degenerative disc disease.  He reports that he was involved in a motor vehicle accident in 1951 during his active duty service.  See July 2012 Written Statement; September 2017 Hr'g Tr. at 4, 20.  His service treatment records are unavailable because they were destroyed by a fire at the National Personnel Records Center facility in 1973.  However, the Veteran submitted a written statement from E.S., who served with the Veteran and recalls being in a convoy that had to stop as a result of the motor vehicle accident involving the Veteran.  See September 2012 Written Statement of E.S.  The Veteran and his lay witness are competent to provide testimony as to the events they experienced or observed, and the Board finds their reports to be credible.  See Layno v. Brown, 6 Vet. App. 465 (1994).  

The competent and credible lay evidence of record also supports the finding of a "nexus" or link between the in-service motor vehicle accident and the Veteran's current lumbar spine disability.  The Veteran reports that his back symptoms began after the motor vehicle accident in 1951 and have continued to the present time.  See June 2016 VA Form 9; September 2017 Hr'g Tr. at 8-10.  His reports are corroborated by the testimony of his wife that the Veteran has had problems with his back since she met him in 1958.  See Hr'g Tr. at 16-17.  His current reports are also consistent with reports he made to his medical care providers in 1998 concerning the onset and recurrence of his symptoms.  See August 1998 Patient History Summary.  These statements, made in connection with his obtaining medical treatment, were made well before he submitted a claim seeking service connection.  Consequently, the Board finds his current statements concerning the onset and recurrence of his low back symptoms to be credible.  See, e.g., Buchanan v. Nicholson, 451 F.3d 1331, 1337(Fed. Cir. 2006).  

As all three elements necessary to establish service connection have been met, the Veteran's claim is granted.  See 38 C.F.R. § 3.303; Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (the three elements of service connection are (1) the existence of a present disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship or "nexus" between them).  Although there is no medical opinion of record that a nexus exists between the Veteran's symptoms during service and his post-service diagnosis, such evidence is not necessary.  King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012); Flynn v. Brown, 6 Vet. App. 500, 503 (1994) (noting that "the element of cause and effect has been totally by-passed in favor of a simple temporal relationship between the incurrence of the disability and the period of active duty").  The Board observes that the Veteran's August 1950 report of medical history noted low back pain after a motor vehicle accident occurring prior to his active duty service; however, there is no notation of a low back disorder on the Veteran's August 1950 induction examination report and thus the evidence does not show that he had a back disorder that existed prior to service.  


ORDER

Service connection for lumbar spine degenerative disc disease is granted.






____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


